STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     November 21, 2017
               Plaintiff-Appellee,

v                                                                    No. 332106
                                                                     Wayne Circuit Court
WILLIAM GALE MELENDEZ,                                               LC No. 15-004615-01-FH

               Defendant-Appellant.


Before: JANSEN, P.J., and CAVANAGH and GADOLA, JJ.

PER CURIAM.

        Defendant appeals as of right his jury trial convictions of assault with intent to do great
bodily harm less than murder, MCL 750.84(1)(a), and misconduct in office, MCL 750.505. The
trial court sentenced defendant to 13 months to 10 years in prison for the assault conviction, and
to time served for the misconduct in office conviction. We affirm.

                                I. FACTS AND PROCEEDINGS

        Defendant is a former city of Inkster police officer. The jury convicted defendant of
assaulting Floyd Dent by using excessive force in the course of arresting Dent after a traffic stop.

        On the night of January 28, 2015, defendant and his partner, John Zieleniewski, a
volunteer auxiliary officer, decided to stop Dent’s vehicle for failing to make a complete stop at
a stop sign. After Zieleniewski forcibly removed Dent from his vehicle, defendant struck Dent
in the head multiple times and put his arm around Dent’s throat or head while Zieleniewski tried
to handcuff Dent. Additional officers responded to defendant’s call for assistance. One of the
responding officers engaged his Taser stun gun against Dent four times.

        After Dent was fully handcuffed, he was brought to the police station before he was
transported to Garden City Hospital for treatment of head injuries. An initial CT scan showed
“medial blowout fracture of the right orbit, and a possible subarachnoid hemorrhage.” In
laymen’s terms, Dent had suffered a fracture of the bone around the right eye and showed signs
of bleeding in his brain.

        Dent’s arrest was recorded by a dashboard camera (“dashcam video”) on defendant’s
patrol vehicle, and a recording of the incident became widely available to the public. After an
investigation, defendant was charged with assault by strangulation, MCL 750.84(1)(b), assault

                                                -1-
with intent to do great bodily harm less than murder, and misconduct in office. The defense
theory at trial was that defendant’s conduct during the arrest was reasonable because Dent
aggressively resisted arrest. The jury acquitted defendant of assault by strangulation, but
convicted him of the remaining two charges.

                            II. FIFTH AMENDMENT VIOLATION

       On appeal, defendant first argues that he was denied a fair trial when the prosecutor
introduced evidence that defendant declined to be interviewed pursuant to an investigative
subpoena. We disagree.

        At defendant’s trial, State Police Lieutenant Twana Powell, the officer in charge of
investigating the incident, testified that she had interviewed each of the officers present during
Dent’s arrest pursuant to investigative subpoenas. The prosecutor asked her if she spoke to
“every officer who was identified as being at the scene, other than [defendant]” and she
responded, “Yes.” The prosecutor then asked Powell if defendant had been “invited to come and
be interviewed.” Defendant objected to the prosecutor’s question, but the trial court overruled
the objection. The prosecutor continued the questioning as follows:

               [The Prosecutor]: Was [defendant] invited to come and speak with you?

               [Powell]: Yes.

               [The Prosecutor]: And he declined.

               [Powell]: Yes.

               [The Prosecutor]: Which is his right, correct?

               [Powell]: Exactly.

The trial court briefly intervened, questioning Powell as follows:

              The Court: And when you say “his right,” his constitutional right, is that
       correct?

               [Powell]: Yes, his constitutional right to remain silent.

               The Court: Okay, very good. And let me ask this question. When you
       invited him there, did you know if—did he have a lawyer, at that point?

              [Powell]: Um, yes, because when the—when he was—when it was
       declined to come, it was through an attorney.

               The Court: Okay, very good.

       Defendant argues that this line of questioning impermissibly infringed on his Fifth
Amendment right to remain silent and avoid compelled self-incrimination. Defendant frames his
Fifth Amendment argument as one involving claims of both evidentiary error and prosecutorial
                                                -2-
error. However, the admission of Powell’s testimony does not involve an issue of prosecutorial
error because the trial court addressed an objection to the testimony before permitting its
admission. “[P]rosecutorial misconduct cannot be predicated on good-faith efforts to admit
evidence.” People v Noble, 238 Mich. App. 647, 660; 608 NW2d 123 (1999). The admissibility
of Powell’s testimony is properly characterized as an evidentiary issue. We review a trial court’s
decision to admit or exclude evidence for an abuse of discretion. People v Bass, 317 Mich. App.
241, 255; 893 NW2d 140 (2016). The trial court abuses its discretion if it selects an outcome
that falls outside the range of reasonable and principled outcomes. Id. at 256. This Court
reviews de novo issues of law and constitutional issues underlying evidentiary rulings. People v
Kowalski, 492 Mich. 106, 119; 821 NW2d 14 (2012). “We review preserved issues of
constitutional error to determine whether they are harmless beyond a reasonable doubt.” People
v Dendel (On Second Remand), 289 Mich. App. 445, 475; 797 NW2d 645 (2010).

         “The United States Constitution guarantees that no person ‘shall be compelled in any
criminal case to be a witness against himself.’ ” People v Shafier, 483 Mich. 205, 212; 768
NW2d 305 (2009), quoting US Const, Am V. The constitutional privilege against self-
incrimination and the right of due process restrict the use of a defendant’s silence in a criminal
trial. People v Dennis, 464 Mich. 567, 573-574; 628 NW2d 502 (2001). “[I]n general,
prosecutorial references to a defendant’s post-arrest, post-Miranda[1] silence violate a
defendant’s due process rights under the Fourteenth Amendment of the United States
Constitution.” Shafier, 483 Mich. at 212-213. “[W]here a defendant’s silence is attributable to
an invocation of his Fifth Amendment right or a reliance on the Miranda warnings, the use of his
silence is error.” People v Schollaert, 194 Mich. App. 158, 163; 486 NW2d 312 (1992).

        The prosecutor argues that defendant could not have been relying on Miranda warnings
when he declined to participate in the investigative subpoena interview, and his silence was not
constitutionally protected. However, the question whether defendant received his Miranda rights
before declining to participate in an interview is not necessarily dispositive. We must consider
whether, under the circumstances, defendant’s silence is properly attributed to his invocation of
the Fifth Amendment privilege against self-incrimination.

        Defendant asserted his right to silence in response to an investigative subpoena. An
investigative subpoena is a creature of statute, authorized by the Legislature to enable a
prosecuting attorney to petition the court for an order to appear during the investigation of a
felony. MCL 767A.2(1). “A judge may authorize” the prosecutor to issue a subpoena if the
prosecutor properly petitions the court under MCL 767A.2, “the judge determines there is
reasonable cause to believe a felony has been committed,” and “the judge determines there is
reasonable cause to believe that . . . [t]he person who is the subject of the investigative subpoena
may have knowledge regarding the commission of the felony.” MCL 767A.3(1). Under MCL
767A.5(1), “[a] person properly served with an investigative subpoena . . . shall appear before
the prosecuting attorney and answer questions concerning the felony being investigated . . . .”
(Emphasis added). Failure to comply with an investigative subpoena can result in criminal



1
    Miranda v Arizona, 384 U.S. 436; 86 S. Ct. 1602; 16 L. Ed. 2d 694 (1966).


                                                -3-
sanctions. See MCL 767A.9(2). Participation in an interrogation pursuant to an investigative
subpoena is therefore essentially compulsory, and can clearly implicate a defendant’s Fifth
Amendment right against self-incrimination.

       Although the investigative subpoena statutes do not recognize a right to absolute silence,
MCL 767A.5(5) and MCL 767A.6(5) recognize the right to refrain from incriminating
disclosures. Additionally, MCL 767A.5(5) provides that “[t]he prosecuting attorney shall inform
the person of his or her constitutional rights regarding compulsory self-incrimination before
asking any questions under an investigative subpoena.”

        The distinctions between custodial interrogation and interrogation pursuant to an
investigative subpoena are differences of degree, not kind, because both procedures are subject
to the protection of the Fifth Amendment right against self-incrimination. In People v Seals, 285
Mich. App. 1; 776 NW2d 314 (2009), this Court held that the trial court did not err in allowing the
prosecutor to introduce statements that the defendant made pursuant to an investigative subpoena
in order to impeach exculpatory statements defendant made at trial. Id. at 4-5. The defendant
argued on appeal that his prior testimony was involuntary and that “its use against him for any
purpose violated his right against compelled self-incrimination.” Id. at 6. This Court observed
that the defendant had been informed of his constitutional rights pursuant to MCL 767A.5(5),
and admission of statements made thereafter did not violate the defendant’s Fifth Amendment
right against self-incrimination. Seals, 285 Mich. App. at 7-8. However, this Court
acknowledged that the Fifth Amendment’s protections apply to an interrogation pursuant to
investigative subpoena:

               With respect to the Fifth Amendment, the privilege against compelled
       self-incrimination can be asserted in any proceeding and it protects against any
       disclosures that a witness reasonably believes could be used in a criminal
       prosecution or could lead to other evidence that might be so used (i.e., that which
       would furnish a link in the chain of evidence needed to prosecute the claimant of
       the privilege). As pointed out by defendant, immunity from use and derivative
       use of compelled testimony is coextensive with the scope of the privilege against
       self-incrimination:

                The [Fifth Amendment] privilege has never been construed to mean that
       one who invokes it cannot subsequently be prosecuted. Its sole concern is to
       afford protection against being “forced to give testimony leading to the infliction
       of ‘penalties affixed to . . . criminal acts.’ ” Immunity from the use of compelled
       testimony, as well as evidence derived directly and indirectly therefrom, affords
       this protection. It prohibits the prosecutorial authorities from using the compelled
       testimony in any respect, and it therefore insures that the testimony cannot lead to
       the infliction of criminal penalties on the witness. [Id. at 9 (citations omitted).]

The Seals Court’s reasoning is consistent with the longstanding principle that while a
defendant’s silence may be admitted to impeach contradictory trial testimony, a defendant’s
intentional invocation of his Fifth Amendment right to remain silent may not be used against him
as substantive evidence of guilt. See People v Clary, 494 Mich. 260, 265-266; 833 NW2d 308
(2013). The principle of law prohibiting a prosecutor from using a defendant’s exercise of his

                                               -4-
right to silence during custodial interrogation as substantive evidence of guilt also prohibits a
prosecutor from using a defendant’s exercise of his right against self-incrimination in response to
an investigative subpoena.

        The record in this case demonstrates that defendant’s refusal of the investigative
subpoena interview was attributable to the invocation of his Fifth Amendment privilege against
compelled self-incrimination. In fact, Powell specifically testified that defendant relied on his
constitutional rights to decline the interview. The prosecutor’s elicitation of testimony regarding
defendant’s silence was not for impeachment purposes, as defendant did not testify at trial.
Under these circumstances, the trial court abused its discretion when it allowed the prosecutor to
question Powell about defendant’s refusal to participate in the investigative interview.

         However, reversal on this ground is not required. A preserved claim of constitutional
error is deemed harmless when this Court can determine “beyond a reasonable doubt that there is
no reasonable possibility that the evidence complained of might have contributed to the
conviction.” People v Anderson (After Remand), 446 Mich. 392, 405; 521 NW2d 538 (1994)
(quotation marks and citations omitted). Powell’s statement that defendant “declined” the
“invitation” for an “interview” was prejudicial to the extent that it insinuated that defendant was
concerned that he could not defend his actions. Given the circumstances of this case, however,
we are persuaded beyond a reasonable doubt that there is no reasonable possibility that such an
insinuation contributed to defendant’s convictions.

        The jury’s task was to determine whether defendant’s use of force was reasonable under
the circumstances in light of Dent’s conduct or efforts to resist an arrest. The jury’s decision
depended not only on its evaluation of the witnesses’ credibility, but on its own observations of
the video. Three eyewitnesses, Zieleniewski, Officer Shawn Kritzer, and Officer Phillip
Randazzo, testified that Dent was actively resisting arrest until Randazzo seized and handcuffed
Dent’s right hand. Additionally, both Inkster Chief of Police Vicki Yost and Aaron Westrick,
Ph.D., an expert in the use of force by police officers, testified that they considered defendant’s
conduct during the arrest “reasonable.” The jury evidently found their testimony credible with
respect to whether defendant held Dent in a headlock or a chokehold, because they acquitted
defendant of assault by strangulation. But the jury was presented with undisputed evidence that
defendant struck Dent’s head 16 times, which was corroborated by objective medical evidence of
Dent’s head injury. Because the jury had the benefit of the dashcam video of the incident, as
well as substantial eyewitness and expert testimony describing and interpreting the
circumstances and events depicted in the video, there was no reason for the jury to rely on
defendant’s decision to decline an interview to determine defendant’s guilt or innocence of the
charges, and thus no reasonable possibility that the objectionable testimony made a difference
between acquitting defendant of the strangulation charge and acquitting him of all three charges.
Furthermore, when the objectionable testimony was presented, the jury was clearly informed that
defendant had a constitutional right to decline the investigative subpoena interview, which
minimized any potential that the jury would consider defendant’s silence for an improper
purpose. Under these circumstances, we conclude that the erroneous admission of testimony
regarding defendant’s decision to decline an investigative subpoena interview was harmless
beyond a reasonable doubt.



                                                -5-
                     III. EYEWITNESS’S HISTORY OF RACIAL SLURS

       Defendant next argues that the trial court abused its discretion by admitting evidence of
Zieleniewski’s history of using racial slurs. We disagree.

        Zieleniewski’s testimony substantially supported the defense theory that defendant’s use
of force against Dent was reasonable. However, the prosecutor argued at trial that Zieleniewski
was biased in favor of defendant and against Dent, who was African-American. During the
prosecutor’s examination, Zieleniewski admitted that he had called Dent a dangerous criminal,
and that he might have called him a “piece of sh*t.” The prosecutor also asked Zieleniewski,
“You don’t like black people, do you?” Defendant objected on the ground that “the prosecutor is
trying to interject race into this trial.” The prosecutor argued that the question was relevant to
Zieleniewski’s bias against Dent. The trial court asked if the prosecutor had “some type of offer
of proof that you have to substantiate your question?” The prosecutor replied that Zieleniewski
had sent several text messages that included “numerous indications or racial epithets and joking
about beating up black people in Inkster.” The trial court allowed the prosecutor to impeach
Zieleniewski with a sample of the text messages containing racial slurs. Immediately after
Zieleniewski’s testimony, the trial court instructed the jury as follows:

       I just want to indicate, for the record, that statements have been made—have been
       admitted to show bias against a witness in this matter.

               This statement is offered as evidence only against the witness, to show his
       bias in his testimony. It cannot be used against the defendant, and you must not
       do so. You must only consider the statement in terms of the credibility of the
       witness, and for no other reason.

       In closing argument, the prosecutor argued that Zieleniewski’s testimony, favorable to
defendant, was not credible because Zieleniewski was biased against black persons. Thereafter,
during final instructions, the trial court repeated its earlier instruction, reminding the jurors that
they should only consider the text message statements in terms of Zieleniewski’s credibility.

       Evidence is generally admissible if it is relevant, MRE 402, i.e., it has “any tendency to
make the existence of any fact that is of consequence to the determination of the action more
probable or less probable than it would be without the evidence,” MRE 401. “A witness may be
cross-examined on any matter relevant to any issue in the case, including credibility.” MRE
611(c). However, relevant evidence “may be excluded if its probative value is substantially
outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or
by considerations of undue delay, waste of time, or needless presentation of cumulative
evidence.” MRE 403.

        Although “this Court abhors the injection of racial or ethnic remarks into any trial
because it may arouse the prejudice of jurors against a defendant and, hence, lead to a decision
based on prejudice rather than on the guilt or innocence of the accused,” People v Bahoda, 448
Mich. 261, 266; 531 NW2d 659 (1995), “[t]he credibility of a witness is always an appropriate
subject for the jury’s consideration” and “[e]vidence of a witness’ bias or interest in a case is
highly relevant to credibility,” People v Coleman, 210 Mich. App. 1, 8; 532 NW2d 885 (1995).

                                                 -6-
       In the instant case, the eyewitnesses’ perceptions and explanations of the dashcam video
were critical to the jury’s determination of whether defendant’s conduct toward Dent was
reasonable or excessive. Although Zieleniewski was called as a prosecution witness, his
testimony generally favored defendant. The prosecutor argued that Zieleniewski was “a partisan,
a cheerleader, a [confidante] of the defendant.” Evidence that Zieleniewski was biased against
Dent, as well as in favor of defendant, was highly relevant to his credibility.

        Defendant argues that the prosecutor placed undue emphasis on Zieleniewski’s bias by
eliciting testimony that he used the word “ni**er” several times in text messages sent in March
and April 2015. The extent to which the prosecutor could pursue this line of argument regarding
Zieleniewski’s credibility, and whether the risk of unfair prejudice outweighed the probative
value of the evidence, were matters within the trial court’s sound discretion. Given the
importance of Zieleniewski’s credibility as an eyewitness, we are not persuaded that the trial
court abused its discretion when it permitted the prosecution to engage in limited questioning of
Zieleniewski about his history of using racial slurs. Additionally, the trial court twice instructed
the jury that evidence of Zieleniewski’s racial statements was admissible only to show his bias
and could not be considered against defendant. The jury is presumed to have followed its
instructions, and the trial court’s curative instruction was sufficient to alleviate any prejudice to
defendant that might have resulted from the prosecutor’s elicitation of testimony regarding racial
bias. People v Abraham, 256 Mich. App. 265, 279; 662 NW2d 836 (2003).

                                  IV. IMPROPER VOIR DIRE

        Defendant next argues that juror misconduct denied him a fair trial, and that the trial
court erred by failing to adequately investigate the matter. We disagree.

        Jury selection for defendant’s trial took place over two days. Because of the substantial
media coverage the case had received, the trial court decided to seat 16 jurors and allow each
party 16 peremptory challenges. At the start of the second day, the prosecutor notified the trial
court that his office had received information that Juror Five had reported seeing the dashcam
video and stated that she was unable to be fair to defendant. The trial court thereafter questioned
Juror Five regarding her communications with other jurors. She indicated that she had spoken to
Juror One. The trial court questioned Juror One, who denied hearing Juror Five talk about her
inability to be fair and impartial. Defendant did not request that the trial court further inquire of
the other prospective jurors. The parties continued with jury selection. When a jury was
selected, defense counsel expressed his satisfaction with the jury as seated, with several
peremptory challenges still remaining. Defendant now argues that the trial court’s investigation
of Juror Five’s misconduct was inadequate, and that the trial court should have questioned more
extensively the other jurors to determine if they had been influenced by her remarks.

        The trial court’s administration of jury voir dire is reviewed for an abuse of discretion.
People v Williams, 241 Mich. App. 519, 522; 616 NW2d 710 (2000). Unpreserved issues
regarding jury selection are reviewed for plain error affecting the defendant’s substantial rights.
People v Hanks, 276 Mich. App. 91, 92; 740 NW2d 530 (2007). However, when an error is
waived, the error is extinguished and appellate review is foreclosed. People v Vaughn, 491 Mich.
642, 663; 821 NW2d 288 (2012). In this case, defendant did not challenge the adequacy of the
trial court’s inquiry, or ask that additional jurors be questioned. Indeed, he twice indicated his

                                                -7-
satisfaction with the jury as seated, declining to exercise his remaining peremptory challenges,
and affirmatively agreed when the judge asked if they had a jury. The totality of the
circumstances establishes that defense counsel unequivocally agreed to the jury as finally
composed. See People v Kowalski, 489 Mich. 488, 503-505; 803 NW2d 200 (2011) (defense
counsel waived a claim of instructional error where, although counsel did not expressly state that
he “approved” the court’s jury instructions, “[c]ounsel’s statements [that he had no objections to
the court’s instructions] were express and unequivocal indications that he approved of the
instructions”). Defendant therefore waived any issue with the jury selection process, People v
Clark, 243 Mich. App. 424, 426; 622 NW2d 344 (2000), and there is no error for this Court to
review.

                                 V. PROSECUTORIAL ERROR

       Defendant next argues that a new trial is required because the prosecutor improperly
denigrated defense counsel during closing argument. We disagree.

        “A prosecutor is afforded great latitude regarding his or her arguments and conduct at
trial.” People v Fyda, 288 Mich. App. 446, 461; 793 NW2d 712 (2010). The prosecutor is
permitted “to argue from the facts that defendant or defendant’s witnesses were unworthy of
belief.” People v Dobek, 274 Mich. App. 58, 67; 732 NW2d 546 (2007). “The prosecution has
wide latitude in arguing the facts and reasonable inferences, and need not confine argument to
the blandest possible terms.” Id. at 66. “But the prosecutor may not suggest that defense counsel
is intentionally attempting to mislead the jury.” Fyda, 288 Mich. App. at 461. “This prohibition
is based on the negative effect such an argument has on the presumption of innocence.” Id. The
test of prosecutorial error is whether the defendant was denied a fair and impartial trial, and it is
the defendant’s burden to demonstrate that the prosecutorial error resulted in a miscarriage of
justice. People v Brown, 279 Mich. App. 116, 134; 755 NW2d 664 (2008). “Prosecutorial
comments must be read as a whole and evaluated in light of defense arguments and the
relationship they bear to the evidence admitted at trial.” Id. at 135.

        Defendant broadly suggests that the prosecutor committed reversible error when he told
the jury that defense counsel was making up facts and deliberately attempting to mislead the
jury. However, defendant failed to preserve his claims of error with contemporaneous and
specific objections at trial. See People v Unger, 278 Mich. App. 210, 234-235; 749 NW2d 272
(2008) (explaining that review of alleged prosecutorial error is precluded without a timely and
specific objection). Further, although defendant has provided record citations for allegedly
improper comments, he has failed to direct this Court’s attention to any specific statements made
by the prosecutor during closing argument or rebuttal that would support his claim of error, or to
provide any context for his argument that the prosecutor’s statements were improper. A party
cannot simply announce a position and then leave it to this Court to discover and rationalize the
basis for his claims. People v Payne, 285 Mich. App. 181, 195; 774 NW2d 714 (2009). An
appellant is required to argue the merits of each issue, People v King, 297 Mich. App. 465, 474;
824 NW2d 258 (2012), and to support factual statements with specific references to the record,
People v Petri, 279 Mich. App. 407, 413; 760 NW2d 882 (2008). Given defendant’s failure to
comply with the briefing requirements, we could consider defendant’s argument waived.



                                                -8-
        Further, a review of the cited portions of the record reveals no impropriety in the
prosecutor’s rebuttal argument. The prosecutor’s statements that there were no witnesses who
“gave [defense counsel] the record he wanted to argue from,” that defense counsel had attacked
witnesses who gave unfavorable testimony, and that defense counsel had attacked Dent’s
character were legitimate arguments regarding defense counsel’s overt conduct and were
grounded in available evidence. The prosecutor’s argument directly refuted the theory proposed
by defense counsel, but the prosecutor did not attack defense counsel’s character. Additionally,
“[a] prosecutor may fairly respond to an issue raised by the defendant.” Brown, 279 Mich. App.
at 135. The prosecutor was permitted to respond to defense counsel’s closing argument, in
which defense counsel implied that the prosecution’s witnesses had been bribed for favorable
testimony, suggested that the prosecutor had failed to prove facts that the prosecutor was not
required to prove, and asserted facts that were arguably unsupported, and was not limited to the
blandest possible terms. In context, the prosecutor’s rebuttal statements were not improper.

        Next, defendant argues that he was denied a fair trial when the prosecutor improperly
shifted the burden of proof onto defendant during his rebuttal and commented on defendant’s
decision not to testify. Again, we disagree.

        “A prosecutor may not imply in closing argument that the defendant must prove
something or present a reasonable explanation for damaging evidence because such an argument
tends to shift the burden of proof.” Fyda, 288 Mich. App. at 463-464. However, a prosecutor’s
proper commentary on the weaknesses of a defense theory does not shift the burden of proof. Id.
at 464-465. Otherwise improper remarks may not rise to the level of error requiring reversal if
the remarks were responsive to defense counsel’s argument. People v Watson, 245 Mich. App.
572, 593; 629 NW2d 411 (2001).

       During closing argument, the prosecutor stated:

               There were three people there at the scene that day when these events took
       place. One was Mr. Dent, you heard from him. The second was Mr.
       Zieleniewski; you heard from him. And [defendant] has chosen not to testify.
       And it’s his absolute right, you can’t hold that against him, but that’s what you’re
       left with in terms of the testimony.

Defendant argues that the prosecutor improperly highlighted defendant’s decision not to testify
and impliedly shifted the burden to defendant to prove his own innocence. However, while we
agree that this statement indirectly implicated defendant’s decision not to testify, we do not agree
that it shifted the burden of proof or otherwise deprived defendant of a fair and impartial trial.
The prosecutor was permitted to draw inferences from the available evidence, which includes
any lack of evidence to support the defense theory and any conflicts in witness testimony. In
context, the statement defendant challenges here simply highlighted the credibility contest
between Dent and Zieleniewski—the only two witnesses to testify with regard to defense
counsel’s claim that Dent bit defendant during the arrest. The prosecutor did not suggest that
defendant was required to provide corroboration, or improperly shift the burden of proof onto
defendant. The prosecutor’s statement was not improper.



                                                -9-
       For the same reason, defendant also challenges the following statement made by the
prosecutor in closing argument:

              The only person who’s not lyin’ to you, if you buy this theory, is [defense
       counsel]. If he were a witness, I’d love to cross-examine him; but I can’t, he’s not
       a witness.

This statement was not even arguably directed at defendant’s decision not to testify. Rather, it
was responsive to defense counsel’s argument that the trial witnesses were not credible. The
statement was therefore not improper.

        Defendant also argues that the prosecutor deprived him of a fair and impartial trial when
he suggested that the defense theory was supported by nothing but hearsay evidence. In his
closing argument, defense counsel told the jury that the evidence proved that defendant’s actions
during Dent’s arrest were reasonable because Dent had fought defendant and bit him while
resisting arrest. No one that testified at trial said they had seen Dent bite defendant, and Dent
flatly denied the allegation. However, during his examination of Kritzer, defense counsel asked
whether defendant’s delivery of 16 blows to Dent’s head could be justified and Kritzer
responded, “If he was bitin’ him.” Defense counsel also elicited a statement from Kritzer that
Kritzer had observed a red, oval-shaped mark, consistent with a bite mark, on defendant’s arm
after the incident. Kritzer’s testimony was later impeached with testimony from Kritzer’s
interview in response to investigative subpoena, during which Kritzer had stated that he had only
seen a “small reddish mark” on defendant’s arm.

        In closing, the prosecutor suggested that the bite never happened, and that there was no
evidence to support the defense theory that Dent bit defendant. The prosecutor properly pointed
out that defendant was not depicted examining or attempting to clean any alleged injury in the
dashcam video. Then, in arguing against defendant’s reliance on hearsay evidence, the
prosecutor made the following specific remarks regarding defense counsel’s conduct:

             I don’t see a fight [on the dashcam]. If it was a fight, it wasn’t much of
       one. But [defense counsel uses] descriptors.

               What else might ‘ya do?

              You might try to get the defendant’s version of the facts out without
       exposing him to cross-examination. He should—

Defense counsel immediately objected to these statements, arguing that they involved improper
commentary on defendant’s exercise of his right not to testify. The prosecutor acknowledged
that defendant “has every right not to testify,” but argued that testimony regarding defendant’s
version of the incident was hearsay, unless defendant was subject to cross-examination. The trial
court overruled defense counsel’s objection and the prosecutor continued his argument by
addressing whether there was evidence to support the defense theory that Dent bit defendant
during the incident. The prosecutor stated, “He tried, and he tried, and he tried to get it in. And
he finally did. But what did he get in? He got in that he bit him.”



                                               -10-
       Although the prosecutor indirectly implicated defendant’s decision not to testify,
defendant was not thereby deprived of a fair and impartial trial. The prosecutor’s incomplete
statement, “You might try to get the defendant’s version of the facts out without exposing him to
cross-examination,” merely suggested that defendant’s biting explanation was weak because it
was supported with only hearsay and defense counsel’s leading questions. The prosecutor did
not imply that defendant had to prove his innocence, or improperly shift the burden to defendant.

       Furthermore, to the extent that any of the prosecutor’s statements could be considered
improper, the trial court instructed the jury that defendant had an absolute right not to testify and
that defendant was not required to prove anything. These instructions, which the jury is
presumed to have followed, were sufficient to protect defendant’s rights and cure any error.
Abraham, 256 Mich. App. at 278-279.

                      VI. EXCLUSION OF IMPEACHMENT EVIDENCE

       Finally, defendant argues that the trial court erred when it refused to allow him to recall
Dr. Farhan Azeez, an emergency medicine resident at Garden City Hospital, to ask him if Dent
told emergency room personnel that he was under the influence of cocaine. We disagree.

        The record indicates that during a conference in chambers held before the prosecutor
called the final rebuttal witness, defense counsel requested an opportunity to recall Dr. Azeez,
the emergency room physician who treated Dent immediately after the incident, in order to
impeach Dent’s “den[ial] that he told anybody at the hospital that he used cocaine.” The trial
court denied defense counsel’s request, later stating on the record that the jury could review
Dent’s emergency room records, which had been admitted as evidence during trial. The trial
court’s specific reason for denying defense counsel’s request to recall Dr. Azeez is not clear.
However, we would note that defense counsel’s argument in support of the recall is meritless on
its face because it is inconsistent with the facts in the record. Defendant argues that Dent’s
statement was admissible to impeach Dent’s testimony that he did not recall saying that he was
under the influence of cocaine. But Dent never made such a statement. Dent thrice denied that
he was “high on cocaine” during the arrest or that he had ingested cocaine at any time on the day
of the incident. However, neither the prosecutor nor defense counsel ever asked Dent if he had
told anyone in the emergency room whether he had ingested cocaine that day, and Dent did not
mention any such interaction. Without a potentially inconsistent statement from Dent to
impeach, there was no reason for defense counsel to recall Dr. Azeez.

       We also reject defendant’s argument that the trial court’s decision to deny the request to
recall Dr. Azeez deprived him of a meaningful defense. Defendant was afforded ample
opportunity to challenge the prosecutor’s evidence that Dent was not under the influence of
cocaine, and recalling Dr. Azeez to impeach Dent with a statement that Dent did not in fact make
would have done nothing to enhance the defense theory. Regardless, the pertinent issue was not
whether Dent was under the influence of cocaine, but whether defendant’s conduct toward Dent
was reasonable in light of Dent’s conduct during the arrest. Defendant was not denied the
opportunity to present a defense.




                                                -11-
Affirmed.


                   /s/ Kathleen Jansen
                   /s/ Mark J. Cavanagh
                   /s/ Michael F. Gadola




            -12-